IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CITIZENS BANK OF PENNSYLVANIA,               : No. 359 MAL 2019
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
 SEUNG YUN KWON-LEE,                          :
                                              :
                     Petitioner               :


                                         ORDER



PER CURIAM

      AND NOW, this 7th day of January, 2020, the Petition for Allowance of Appeal and

the Application for Relief are DENIED.